DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species II-Figure 1C in the reply filed on February 17, 2020 is acknowledged.
Claims 3, 5, 7-8, and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 7-8 and 9-10 are directed to nonelected species Figures 3-4 and 6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to page 13, lines 6-9, the corresponding structure for a device that provides an electric field is an alternating voltage generator 6.  For purposes of examination, a device is an alternating voltage generator 6 and equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “the second electrode is covered with a first protective layer, said first protective layer being secured to the planar electrode such that no air gap exist between said first protective layer”.  Since the second electrode is covered with a first protective 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caramaro et al. (WO 2005/038125) in view of Mitsuhashi et al. (U.S. 2004/0216667).
Referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose an apparatus for impregnating a porous medium with powder, including a device able to generate an alternating electric field through the porous medium, the device including a first electrode 5 (upper electrode) and a second electrode 6 (lower electrode) which are placed on either side of the porous medium 1, wherein:  the first electrode 5 is covered with a first screen 7 coming into contact with the first electrode (Fig. 1, page 13, lines 1-4), said first screen having a dielectric strength higher than 6 kV/mm, (i.e. quartz, page 11, lines 31-33); the second electrode 6 is covered with a second screen 8 coming into contact with the second electrode (Fig. 1, page 13, lines 1-4), said second screen having a dielectric strength higher than 6 kV/mm (i.e. quartz, page 11, lines 31-33). 
Caramaro et al. is silent on a first protective layer, said first protective layer being secured to the second electrode such that the second screen is between the second electrode and 12 square, irrespective of the relative humidity level, wherein the first protective layer, the second screen, and the second electrode are mechanically secured to one another such that no air gap exists between layers.
Referring to paragraphs [0072] and [0078]-[0081], Mitsuhashi et al. teach a plasma apparatus using a first protective layer (i.e. resin PTFE) being secured to the second electrode 71 such that the second screen is between the second electrode and the first protective layer and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level, wherein the first protective layer, the second screen 74, and the second electrode 71 are mechanically secured to one another such that no air gap exists between layers in order to prevent contamination of the porous dielectric second screen and thus effectively protect the second screen and second electrode from deterioration.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Caramaro et al. with a first protective layer, said first protective layer being secured to the second electrode such that the second screen is between the second electrode and the first protective layer and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level as taught by Mitsuhashi et al. in order to prevent contamination of the porous dielectric second screen and thus effectively protect the second screen and second electrode from deterioration.
With respect to claim 2, the apparatus according to Caramaro et al. in view of Mitsuhashi et al. further includes wherein the protective layer has a structural stability above 250°C (Mitsuhashi et al.-par.[0078]-resin PTFE).

With respect to claim 11, the apparatus according to Caramaro et al. further includes wherein each of the first electrode 5 and the second electrode 5 is planar (Fig. 1).
With respect to claim 12, referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose an apparatus for impregnating a porous medium with powder, including a device 4 able to generate an alternating electric field through the porous medium 1, the device including a first planar electrode 5 and a second electrode 6 which are placed on either side of the porous medium 1 (page 13, lines 1-4), wherein: the first planar electrode 5 is covered with a first screen 6 coming into contact with the first planar electrode (Fig. 1, page 13, lines 1-4), said first screen having a dielectric strength higher than 6 kV/mm (i.e. quartz, page 11, lines 31-33). 
Caramaro et al. is silent on the second electrode is covered with a first protective layer, said first protective layer being secured to the second electrode such that no air gap exist between said first protective layer and said second electrode and having a superficial resistivity higher than 1x1012 /square, irrespective of the relative humidity level.
Referring to paragraphs [0072] and [0078]-[0081], Mitsuhashi et al. teach a plasma apparatus using a first protective layer (i.e. resin PTFE) being secured to the second electrode 71 such that no air gap exist between said first protective layer and said second electrode and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level in order to prevent contamination of the second electrode and thus effectively protect the second 12 /square, irrespective of the relative humidity level as taught by Mitsuhashi et al. in order to prevent contamination of the second electrode and thus effectively protect the second electrode from deterioration. 
With respect to claim 13, referring to Figure 1, page 12, line 34-page 13, line 19, Caramaro et al. disclose, an apparatus for impregnating a porous medium with powder, the apparatus comprising:  a first electrode 5 on a first side of the porous medium 1, the first electrode 5 comprising:  a first screen 6 in contact with the first electrode and covering the first electrode (Fig. 1, page 13, lines 1-4), the first screen having a dielectric strength higher than 6 kV/mm; a second electrode 6 on the second side of the porous medium 1 (i.e. quartz, page 11, lines 31-33); and a device 4, electrically coupled to the first and second electrodes 5, 6, the device 4 configured to generate an alternating electric field through the porous medium 1 (page 13, lines 1-4).
Caramaro et al. is silent on a first protective layer secured to, and in contact with the first screen and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level, the first protective layer, and the first screen secured to one another such that no air gap exists between the first protective layer and the first screen.
Referring to paragraphs [0072] and [0078]-[0081], Mitsuhashi et al. teach a plasma apparatus using a first protective layer (i.e. resin PTFE) being secured to the first electrode 71 12 square, irrespective of the relative humidity level, the first protective layer and the first screen 74 secured to one another such that no air gap exists between the first protective layer and the first screen in order to prevent contamination of the porous dielectric second screen and thus effectively protect the first screen and first electrode from deterioration.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Caramaro et al. with a first protective layer secured to, and in contact with the first screen and covering the first screen, the first protective layer having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level, the first protective layer, and the first screen secured to one another such that no air gap exists between the first protective layer and the first screen as taught by Mitsuhashi et al. in order to prevent contamination of the porous dielectric second screen and thus effectively protect the first screen and first electrode from deterioration. 
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Mitsuhashi et al. disclose a first protective layer being secured to the second electrode such that the second screen is between the second electrode and the first protective layer and having a superficial resistivity higher than 1x1012 square, irrespective of the relative humidity level, wherein the first protective layer, the second screen, and the second electrode are mechanically secured to one another such that no air gap exists between layers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishimoto et al.’661, Otsuki’271, and Eto et al.’132 teach a first protective layer, the second screen, and the second electrode are mechanically secured to one another such that no air gap exists between layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716